                         Case 6:19-ap-00030-KSJ            Doc 77      Filed 08/18/20      Page 1 of 2
                        UNITED STATES BANKRUPTCY COURT
                          MIDDLE DISTRICT OF FLORIDA


                                          PRO MEMO

                                                                08/18/2020 10:00 AM
                                                                COURTROOM 6A, 6th Floor

HONORABLE KAREN JENNEMANN
CASE NUMBER:                                                    FILING DATE:
6:18-bk-06821-KSJ                 Chapter 7                       02/01/2019

ADVERSARY: 6:19-ap-00030-KSJ                            Pltf Atty: Michael P Mora

                                                        Dft Atty: Christopher R Thompson

DEBTOR:                Don Karl Juravin



HEARING:

Federal Trade Commission v. Juravin

(Video-CMS) TRIAL (Day 2 of 2)
FEDERAL TRADE COMMISSION V. DON KARL JURAVIN
Plf Atty: Michael Mora
Def Atty: Aldo Bartolone
Trial
Note: cont. 1/14/20; 3/11/20; 6/25/20; 6/26/20
Plf's Exhibit List (Fed. R. Civ. P. 26(a)(3)(A)(iii) Disclosure) (Doc #39 and Doc #53, 54, 55) Amended (Doc #65)
Plf's Witness List (Doc #40)
Plf's Index of Deposition Designations (Doc #41, 61)
Plf's Notice of Filing Exhibit Index of Thumb Drive Received by the Court on 5/29/2020 (Doc #42)
Defendant's Witness List and Designation of Deposition Transcripts to be Used at Trial (Doc #43)
Defendant's Amended Witness List (Doc #49)
Defendant's Exhibit List (Doc #56)
Defendants Exhibits (Doc #57, 58, 59, 60)
Plaintiff's Objections to Defendant's Exhibits (Doc #62)
Defendants's Amended Statement of Deposition Designations (Doc #51)
Plaintiff's Objections and Counter Designations to Plf's Amended Depo Designations (Doc #52)
Defendant's Request for Judicial Notice (Doc #64)
Joint Pretrial Stipulation (Doc #63)
.


APPEARANCES:: Kimberly Nelson (FTC Atty); Aldo Bartolone (Debtor Atty); Don Juravin (Debtor); Will Matthews (Bella Collina
Atty); James Ryan (Trustee);

WITNESSES: Don Juravin;

EVIDENCE: Plaintiff's Exhibits 6-10, 14, 15, 20, 26, 29, 42, 55, 60,70,71,75, 81, 83, 92, 109, 116, 125, 132, 133, 135, 136, 137,
141, 155, 160, 191, (Admitted);

RULING:
(Video-CMS) TRIAL (Day 2 of 2) Trial Concluded - cont. to Oral Ruling on 10/16/2020 at 1:00 via ZOOM (AOCNFNG);

                   6:19-ap-00030-KSJ                    Lead BK: 6:18-bk-06821-KSJ                    Chapter 7
                         Case 6:19-ap-00030-KSJ            Doc 77      Filed 08/18/20      Page 2 of 2
FEDERAL TRADE COMMISSION V. DON KARL JURAVIN

Trial - Post trial briefs due 9/18/20; replies permitted 10/2/20; matter will be taken Under Advisement on 10/2/20; (bt/GWW).
Proposed Orders, if applicable, should be submitted within three days after the date of the hearing - Local Rule 9072-1(c). Orders
not submitted by the time of closing will result in motions/objections/applications being denied as moot. This docket
entry/document is not an official order of the Court.




                   6:19-ap-00030-KSJ                    Lead BK: 6:18-bk-06821-KSJ                   Chapter 7
